Citation Nr: 1541790	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder claimed as schizophrenia, depression and anxiety. 

2.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for schizophrenia, depression, anxiety, and insomnia. 

Service connection for posttraumatic stress disorder was denied in a September 2012 rating decision, but the Veteran did not appeal that decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").  In 2014, the Veteran indicated he was again seeking service connection for PTSD.  Such issue has not been addressed by the RO and it is REFERRED for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary concerning the Veteran's claims for service connection for schizophrenia, depression, and anxiety. 

On the Report of Medical History completed in July 1984 in conjunction with his separation examination, the Veteran checked "yes" to the question regarding whether he ever had or currently had depression or excess worry.  The examiner noted a history of anxiety and excessive worry, and that the Veteran did not take any medication.  Psychiatric examination was normal.  In light of the Veteran's comments on his separation examination, he should be provided a VA mental disorders examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

On his application received in June 2010, the Veteran stated that his insomnia began in April 2010.  He essentially contends that the condition is due to his psychiatric disorder.  The Veteran has not been provided notice in accordance with the Veterans Claims Assistance Act (VCAA) on how to substantiate a claim for service connection on a secondary basis.  Such notice should be provided on remand.  Additionally, the insomnia claim is intertwined with the psychiatric disorder claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the information and evidence necessary to substantiate a claim for service connection for insomnia on a secondary basis.

2.  Obtain relevant VA treatment records dating since February 2013.  If any requested records are not available, the Veteran should be notified of such. 

3.  Scheduled the Veteran for a VA mental disorders examination.  The claims file should be reviewed in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disabilities found.  For any diagnosed psychiatric disorder, other than a personality disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that   the Veteran's diagnosed disorder arose in service or is otherwise related to service.  The examiner is to comment on the notation on the Veteran's July 1984 separation examination of a history of anxiety and excessive worry.  The examiner should explain the reasoning for the opinions provided.

4x.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

